UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7030



LEE THOMAS RIVERS, JR.,

                                              Plaintiff - Appellant,


          versus


GLENN CAMPBELL, Sheriff, Darlington County
Sheriff    Department;      CALVIN    JACKSON,
Investigator,   Darlington    County   Sheriff
Department; L. C. BRADDOCK, Investigator,
Darlington County Sheriff Department; J. C.
MCLEOD,   Investigator,    Darlington   County
Sheriff Department,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   David C. Norton, District Judge.
(CA-05-708-3)


Submitted:   November 30, 2005         Decided:     December 12, 2005


Before WILKINSON, WILLIAMS, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lee Thomas Rivers, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Lee Thomas Rivers, Jr., appeals the district court’s

order adopting the recommendation of the magistrate judge and

dismissing his civil action under 42 U.S.C. § 1983 (2000) without

prejudice.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Rivers v. Campbell, No. CA-05-708-3 (D.S.C. June 15,

2005).   We deny Appellant’s request to substitute counsel.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -